Case 5:18-cv-00427-DMG-JC Document 132 Filed 06/03/19 Page 1 of 4 Page ID #:1535



    1 LAW OFFICES OF DALE K. GALIPO
      Dale K. Galipo, Esq. (SBN 144074)
    2 dalekgalipo@yahoo.com
      Marcel F. Sincich, Esq. (SBN 319508)
    3 msincich@galipolaw.com
      21800 Burbank Boulevard, Suite 310
    4 Woodland Hills, California 91367
      Telephone: (818) 347-3333
    5 Facsimile: (818) 347-4118
    6 SPRAY, GOULD & BOWERS LLP
      Darren M. Harris (SBN 190399)
    7 dharris@sgblaw.com
      2 Corporate Park, Suite 201
    8 Irvine, CA 92606
      Telephone: (949) 387-4444
    9 Facsimile: (949) 387-4544
  10 Attorneys for Plaintiff, JAYD SCHROEDER
  11
  12                      UNITED STATES DISTRICT COURT
  13                    CENTRAL DISTRICT OF CALIFORNIA
  14
  15 JAYD SCHROEDER, an individual,             Case No. 5:18-cv-00427-DMG-SP
  16                                            [The Honorable Dolly M. Gee]
                        Plaintiff,
  17                                            PLAINTIFF’S OPPOSITION AND
                  vs.                           OBJECTION TO DEFENDANTS’
  18                                            REQUEST FOR JUDICIAL
                                                NOTICE
  19 NICHOLAS PARCHER, an individual;
     STEVEN WRIGHT, an individual; and          Trial:
  20
     DOES 1-20, inclusive,                      Date: June 4, 2019
  21                                            Time: 8:30 a.m.
                      Defendants.               Place: Courtroom 8C
  22
  23
  24
  25
  26
  27
  28

                                                              Case No. 5:18-cv-00427-DMG-SP
                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 5:18-cv-00427-DMG-JC Document 132 Filed 06/03/19 Page 2 of 4 Page ID #:1536



    1      PLAINTIFF’S OPPOSITION AND OBJECTION TO DEFENDANTS’
    2                        REQUEST FOR JUDICIAL NOTICE
    3        The cornerstone principle in every Fourth Amendment excessive force case is
    4 that the analysis of whether an officer’s conduct is reasonable is limited to the
    5 circumstances confronting the officer at the time of his or her use of deadly force.
    6 However, by their Request for Judicial Notice (Dkt. #122), Defendants attempt to
    7 make an end-run around this rule by introducing evidence that was already excluded
    8 from trial as information unknown to the officers and unfairly prejudicial.
    9        Based on this Court’s order regarding the parties motions in limine (Dkt.
  10 #119), Defendants are prohibited from introducing evidence that makes any
  11 reference to Plaintiff’s criminal history and drugs. Despite this Court’s very recent
  12 prohibition, Defendants’ submit what they purport to be “Certified copies of
  13 Plaintiff Jayd Schroeder’s convictions, arising out of this matter, for evasion
  14 pursuant to Cal. Vehicle Code § 2800.1(a) and wet reckless pursuant to Cal. Vehicle
  15 Code § 23103.5,” (see Dkt. #122, at 1:23-25), but in reality submit a “Case
  16 Summary” of the entire criminal matter (see Dkt. 122-1, at 10-25). Defendants’
  17 exhibit includes language that was specifically excluded on May 7, 2019, and just
  18 three days later attempt to elude the Court’s order by their present request.
  19         For instance, Defendants’ exhibit contains reference to charged, but dismissed
  20 violations of Vehicle Code § 23152(a) (driving under the influence), Health and
  21 Safety Code § 11364 (possession of drug paraphernalia), Health and Safety Code §
  22 11377 (possession of methamphetamine), Penal Code § 69 (resisting a peace officer
  23 by means of threat or violence), Vehicle Code § 14601.1(a) (driving on a suspended
  24 license), and Penal Code § 148(a)(1) (resisting a peace officer). (See Dkt. #122-1, at
  25 2, 4, 10).
  26         The document also raises unfair prejudicial and many confusing questions,
  27 inadmissible under Fed. R. of Evidence 403, which were addressed by this Court’s
  28 order on motions in limine. It states “Proof problem” regarding blood alcohol

                                                 2              Case No. 5:18-cv-00427-DMG-SP
                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 5:18-cv-00427-DMG-JC Document 132 Filed 06/03/19 Page 3 of 4 Page ID #:1537



    1 results, then indicates that “The administration of ingestion of a drug, as shown by
    2 the following facts: . . . Toxicology results.” (See Dkt. #122-1, at 2). This clearly
    3 outlines to a potential jury that Plaintiff’s “wet reckless” was from the ingestion of
    4 drugs as shown on a toxicology report, which is also excluded from evidence.
    5        Further, Plaintiff’s punishment from to the two convictions related to this case
    6 (Dkt. #122-2, at 7) are completely irrelevant and unfairly prejudicial, which is
    7 nearly an entirety of the exhibit. See Fed. R. Evid. 401, 402, 403.
    8        The only relevant portion of the entire twenty-five (25) page document is on
    9 page seven (7)—the single line that states, “PLEA: The Defendant pleads
  10 guilty/nolo contendere to [] VC 2800.1(a), misd, VC 23103.5 wet reckless”—where
  11 “nolo contendere” is circled, and with reference to ‘Count 8’ and the rest of the page
  12 redacted. (See Dkt. #122-1, at 7).
  13         Indeed, Plaintiff concedes that he was convicted of Cal. Vehicle Code §§
  14 2800.1(a), 23103.5. In fact, defense counsel even suggested at the Pre-Trial
  15 Conference that if the parties stipulate to the fact, he would not introduce what was
  16 listed as Exhibit 10 on the Joint Exhibit List (Dkt. #109) and attached as Exhibit 1 to
  17 Defendants’ present request (Dkt. #122-1). Counsel for the parties have yet to have
  18 a conversation about making any such stipulation, and defense counsel did not reach
  19 out to plaintiff’s counsel to seek a stipulation prior to filing their request. Thus,
  20 Exhibit 10, and Defendants’ request for Judicial Notice are completely unnecessary
  21 and premature.
  22         Furthermore, Defendants also attempt to disguise a request for Defendants’
  23 Disputed Instruction Number 5 (Dkt. #109), in their request for judicial notice. This
  24 is highly improper and not supported by Fed. R. Evid. 201.
  25         Given the limited relevance of the entire document, the unfair prejudice
  26 contained within, and the violation of this Court’s order, Plaintiff respectfully
  27 requests that the Court deny Defendants’ present request for Judicial Notice.
  28

                                                 3              Case No. 5:18-cv-00427-DMG-SP
                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 5:18-cv-00427-DMG-JC Document 132 Filed 06/03/19 Page 4 of 4 Page ID #:1538



    1 Further, Plaintiff respectfully requests that this Court preclude introduction of
    2 Exhibit 10 at trial, and omit Defendants’ Disputed Instruction No. 5.
    3
    4
    5 DATED: June 3, 2019                     LAW OFFICES OF DALE K. GALIPO
                                              SPRAY, GOULD & BOWERS LLP
    6
    7
                                              /s/   Dale K. Galipo
    8
                                              Dale K. Galipo
    9                                         Darren M. Harris
                                              Marcel F. Sincich
  10
                                              Attorneys for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 4              Case No. 5:18-cv-00427-DMG-SP
                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
